NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 GUARDIAN MOVING AND STORAGE COMPANY,
                   INC.,
            Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee

    METROPOLITAN VAN AND STORAGE, INC,
                 Defendant
           ______________________

                      2015-5132
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00030-EDK, Judge Elaine Kaplan.
                 ______________________

               Decided: August 22, 2016
                ______________________

    JOSHUA DAVID ROGACZEWSKI, McDermott, Will & Em-
ery LLP, Washington, DC, argued for plaintiff-appellant.
Also represented by JAMES W. KIM.

   DOMENIQUE GRACE KIRCHNER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for defendant-appellee.
2                     GUARDIAN MOVING & STORAGE CO.   v. US



Also represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., DONALD E. KINNER.
                ______________________

     Before PROST, Chief Judge, WALLACH and HUGHES,
                    Circuit Judges.
WALLACH, Circuit Judge.
    Guardian Moving and Storage Co., Inc. (“Guardian”)
appeals from a decision of the United States Court of
Federal Claims (“Claims Court”) entering judgment in
favor of the United States (“Government”) and defendant
Metropolitan Van and Storage, Inc. (“MVS”). See Guardi-
an Moving & Storage Co. v. United States, 122 Fed. Cl.
117, 139 (2015). In a series of bid protests, Guardian
challenged the decision of the United States Transporta-
tion Command (“USTC” or “agency”) to award a contract
to MVS for non-temporary storage of household goods
(“Goods”) and unaccompanied baggage (“Baggage”). Of
particular relevance to this appeal are Guardian’s First
Post-Award and Pre-Award Protests. See id. at 124–26.
    In response to Guardian’s First Post-Award Protest,
the USTC decided to institute corrective action. Id. at
124. However, before conclusion of the corrective action,
Guardian filed a Pre-Award Protest, asserting that the
USTC’s decision to institute corrective action was “arbi-
trary, capricious, an abuse of discretion, or otherwise not
in accordance with law.” Id. at 125.
    In light of the corrective action, the Claims Court de-
termined that Guardian’s First Post-Award Protest was
moot, and accordingly, dismissed that protest. Id. at 127.
As to Guardian’s Pre-Award Protest, the Claims Court
denied Guardian’s motion for judgment on the adminis-
trative record and, in turn, granted the Government’s and
MVS’s cross-motions for judgment on the administrative
record. Id. at 127. We affirm.
GUARDIAN MOVING & STORAGE CO.    v. US                     3



                       BACKGROUND
                          I. Facts
                    A. The Solicitation
    In July 2014, the USTC, a division of the Department
of Defense (“DoD”), issued a competitive solicitation for a
Goods and Baggage storage contract, in which the con-
tractor would provide non-temporary storage of retro-
grade containerized Goods and Baggage belonging to
military-service members and DoD civilian employees on
the East and West Coasts of the United States. See J.A.
308–13.
    The solicitation allowed offerors to “submit pricing for
the East Coast, . . . the West Coast, and/or the East and
West Coast Combined.” J.A. 401. The solicitation ex-
plained that the agency planned to “conduct a low price
technically acceptable . . . source selection in which com-
peting offers will be evaluated against . . . Price [and]
Technical Capability.” J.A. 401.
     Offerors’ technical capabilities would be measured
against the solicitation criteria, and offerors would be
considered technically acceptable only if they demonstrat-
ed satisfaction of all criteria. See J.A. 526 (stating that
“[i]f any technical subfactor is rated as [u]nacceptable, the
overall technical rating will be [u]nacceptable”). Specifi-
cally, the solicitation required that proposals consist of
three sections: Part I–Request for Proposal Documents;
Part II–Technical Proposal; and Part III–Pricing Pro-
posal. See J.A. 400.
    In Part I, offerors were instructed to provide, among
other things, (1) a “[f]lood plain report from the Federal
Emergency Management Agency, the United States Army
Corps of Engineers[,] or [a] disinterested third party
professional engineer/surveyor” (“flood plain report re-
quirement”); and (2) “[d]ocumentation signed by the Local
Fire Marshal[] (or authorized representative) affirming
4                       GUARDIAN MOVING & STORAGE CO.      v. US



that the facility meets all local codes and ordinances
dated within [thirty] days of [the] proposal submission
date” (“fire marshal documentation requirement”). J.A.
400.
    In Part II, offerors were required to describe their re-
spective plans for achieving the objectives provided in the
Performance Work Statement (“PWS”). See J.A. 400–01,
404. For example, subparagraph 1.3.3.1.2 of the PWS
included the following requirements: (1) “[a]ll storage
facilities shall provide firewall separation for every
three . . . million gross pounds of stored personal property
lots,” and (2) “[f]ire aisles shall meet local fire regulations
as evidenced in the approved Fire Marshal Certification
for all storage facilities” (“firewall/fire aisle requirement”).
J.A. 407.
    In accordance with Federal Acquisition Regulation
(“FAR”) 52.212-2(a), the agency evaluated the proposals
via the following methodology: First, the agency would
rank East and West Coast offers by price and evaluate the
offers for technical compliance, commencing with the
lowest-price offer and ending when it determined the
lowest-price, technically acceptable offer for each coast;
second, the agency would add the prices of the lowest-
price, technically acceptable offer for the East and West
Coast to determine the baseline against which offerors for
a combined contract (i.e., offerors submitting both East
and West Coast bids) would be evaluated; third, the
agency would rank combined-coast offers by price. See
J.A. 402. If the lowest-price, technically acceptable com-
bined contract offer was less than or equal to the baseline,
“the evaluation process stops at this point,” and the Goods
and Baggage contract would be awarded to that offeror
“without further consideration of any other offers.” J.A.
402. Conversely, if no combined offer was sufficiently low
and technically acceptable, the agency would award the
East Coast Goods and Baggage storage contract and the
GUARDIAN MOVING & STORAGE CO.   v. US                   5



West Coast Goods and Baggage storage contract to the
offerors identified in the first step. See J.A. 402.
                   B. Initial Proposals
    Guardian, the East Coast incumbent, submitted pro-
posals for each coast and a combined proposal. See J.A.
509–14. Although the USTC found Guardian’s East Coast
Proposal to be within the competitive range, the agency
determined that the proposal’s “[t]echnical [c]apability
was unacceptable.” J.A. 850. After discussions, the
agency requested, and Guardian submitted, a final pro-
posal revision for the East Coast (“First East Coast Final
Proposal Revision”). J.A. 856. Upon submission of the
revision, Guardian’s “technical volume was [re-]evaluated
and received a rating of [a]cceptable.” J.A. 938.
    MVS, the West Coast incumbent, submitted a West
Coast proposal and a combined proposal. See J.A. 515–16
(West Coast proposal), 666–67 (combined proposal). After
reviewing MVS’s proposals, the USTC requested clarifica-
tion regarding certain aspects of the proposal. See J.A.
911. MVS submitted a response addressing the agency’s
inquiries. See J.A. 908–10.
                    C. Award to MVS
    Upon conclusion of its evaluation, the USTC deter-
mined that Guardian submitted the lowest-price, techni-
cally acceptable East Coast proposal and that MVS
submitted the lowest-price, technically acceptable West
Coast proposal. See J.A. 931–32. However, the agency
concluded that the total proposed price of MVS’s combined
proposal was lower than the aggregated price of Guardi-
an’s East Coast proposal and MVS’s West Coast proposal.
See J.A. 937–38. Accordingly, pursuant to the methodolo-
gy established in the solicitation, the agency awarded the
contract for the East and West Coasts combined to MVS.
See J.A. 937–39.
6                      GUARDIAN MOVING & STORAGE CO.      v. US



                   II. Procedural Posture
    A. Guardian’s First Post-Award Protest and the USTC’s
                       Corrective Action
    After the USTC awarded the contract to MVS, on
January 12, 2015, Guardian filed a complaint in the
Claims Court protesting this decision. Guardian, 122
Fed. Cl. at 124. Guardian subsequently filed a Motion for
Judgment on the Administrative Record (“First MJAR”),
contending that MVS’s “proposal was unacceptable and
ineligible for award.” Id. (restating Guardian’s argu-
ments, including that MVS’s proposal did not satisfy the
solicitation’s fire marshal documentation requirement).
     In response to Guardian’s protest, on February 10,
2015, the USTC took corrective action and “open[ed]
technical discussions for [the] subject solicitation.” J.A.
946. Upon the agency’s re-evaluation of the proposals, the
USTC determined that: (1) Guardian’s First East Coast
Final Proposal Revision was unacceptable because it
failed to satisfy the solicitation’s flood plain documenta-
tion requirement, see J.A. 944; (2) MVS’s West Coast
proposal did not satisfy the solicitation’s firewall/fire aisle
and flood plain requirements, see J.A. 947–48; and
(3) MVS’s combined proposal also did not satisfy the
firewall/fire aisle requirement, and did not conform to the
fire marshal documentation and flood plain report re-
quirements, see J.A. 950–51.
    Following the USTC’s decision to institute corrective
action, Guardian revised its initial West Coast proposal
and its First East Coast Final Proposal Revision (“Second
East Coast Final Proposal Revision”), which included
flood plain reports from [a] “disinterested third party
professional surveyor[].” J.A. 962. Similarly, MVS re-
vised its West Coast proposal and its combined proposal
(“MVS’s Final Combined Proposal Revision”). J.A. 1043–
71.
GUARDIAN MOVING & STORAGE CO.   v. US                      7



            B. Guardian’s Pre-Award Protest
    Before the agency completed the corrective action,
“Guardian filed a motion for leave to file an amended
complaint to include a [P]re-[A]ward [P]rotest of the
agency’s corrective action.” Guardian, 122 Fed. Cl. at
125. Guardian’s Amended Complaint disputed the agen-
cy’s determination that its First East Coast Final Pro-
posal Revision was unacceptable because it did not satisfy
the solicitation’s flood plain documentation requirement.
See id. (asserting that the agency “previously found [its
flood plain] documentation . . . acceptable in two separate
procurements” (internal quotation marks and citation
omitted)). Accordingly, Guardian argued that the agen-
cy’s decision to institute the corrective action was “arbi-
trary, capricious, an abuse of discretion, or otherwise not
in accordance with the law.” Id.
    In addition to its Amended Complaint, Guardian filed
a Second Motion for Judgment on the Administrative
Record (“Second MJAR”), raising, in part, the same argu-
ments it proffered in contesting the agency’s decision to
institute corrective action, and embroidering on the
claims presented in its Pre-Award Protest. Id. at 125–26.
    In response, the Government filed a motion to dismiss
Guardian’s Amended Complaint, asserting, among other
arguments, that its decision to institute corrective action
“rendered Guardian’s [First Post-Award Protest] moot.”
Id. at 126. As to Guardian’s Second MJAR, the Govern-
ment argued that it “was entitled to judgment upon the
administrative record because Guardian . . . failed to
demonstrate that the agency acted unlawfully or unrea-
sonably in awarding the original contract to MVS.” Id.
 C. Result of Corrective Action and Claims Court’s Deci-
                           sion
   On April 30, 2015, the USTC notified the Claims
Court that it had completed the corrective action. Id. The
8                      GUARDIAN MOVING & STORAGE CO.    v. US



USTC determined that MVS’s Final Combined Proposal
Revision was the lowest-price, technically-acceptable
proposal, and once again awarded the contract for the
combined coasts to MVS. 1 See J.A. 1194–95.
    In June 2015, the Claims Court granted the Govern-
ment’s motion to dismiss Guardian’s First Post-Award
Protest, finding that the agency’s decision to institute
corrective action moots that protest. Guardian, 122 Fed.
Cl. at 127–30. As to Guardian’s Pre-Award Protest, the
Claims Court denied Guardian’s Second MJAR and
granted the Government’s and MVS’s cross-motions for
judgment on the administrative record. Id. at 127.
    Guardian appeals. This court has jurisdiction to re-
view the Claims Court’s final judgment pursuant to 28
U.S.C. § 1295(a)(3) (2012).
                        DISCUSSION
     On appeal, Guardian contests the Claims Court’s de-
cision dismissing as moot its First Post-Award Protest.
See Guardian Br. 24 (asserting that the USTC’s “correc-
tive action was unnecessary, prejudiced Guardian, and
did not render Guardian’s protest moot” (capitalization
modified)). For Guardian to challenge that decision,
Guardian must show that its initial proposal, specifically,
its First East Coast Final Proposal Revision, satisfied all
of the requirements of the solicitation and, as a result,
that it, as opposed to MVS, should have been awarded the
Goods and Baggage storage contract.



    1    Guardian also filed a Second Post-Award Protest
challenging the agency’s decision to again award MVS the
solicitation upon conclusion of the corrective action. Id. at
126–27. However, the Claims Court’s decision as to
Guardian’s Second Post-Award Protest is not at issue
because Guardian does not appeal that decision.
GUARDIAN MOVING & STORAGE CO.   v. US                    9



    Accordingly, before we address whether the USTC’s
decision to institute corrective action moots Guardian’s
First Post-Award Protest, we must first address the
Claims Court’s Pre-Award Protest decision, which denied
Guardian’s motion for judgment on the administrative
record (Guardian’s Second MJAR), and found that its
“claim that the [USTC] lacked a rational basis for finding
its proposal unacceptable upon re[-]evaluaiton [was]
without merit.” Guardian, 122 Fed. Cl. at 132.
                   I. Pre-Award Protest
                  A. Standard of Review
    This court reviews the Claims Court’s findings of fact
for clear error, Bannum, Inc. v. United States, 404 F.3d
1346, 1351 (Fed. Cir. 2005), and we review “[t]he [Claims
Court’s] determination on the legal issue of the
[G]overnment’s conduct, in a grant of judgment upon the
administrative record, without deference,” id. at 1354.
“This means that we apply the arbitrary and capricious
standard [set forth in] § 706 [of the Administrative Proce-
dure Act (‘APA’)] anew, conducting the same analysis as
the [Claims Court].” Centech Grp., Inc. v. United States,
554 F.3d 1029, 1037 (Fed. Cir. 2009) (internal quotation
marks and citation omitted). Under this standard, we
determine whether the agency’s actions were “arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with the law.” 5 U.S.C. § 706(2)(A) (2012).
 B. Guardian’s Initial Flood Plain Report Did Not Satisfy
       the Solicitation’s Flood Plain Requirement
    The gravamen of Guardian’s Pre-Award Protest is
that, upon finding that certain aspects of MVS’s proposals
were technically deficient, the Claims Court should have
proscribed the USTC from instituting corrective action
and ordered the USTC to award the contract to Guardian.
See Guardian Br. 27 (“[T]he corrective-action process
instituted by [the agency] was neither necessary nor
10                    GUARDIAN MOVING & STORAGE CO.   v. US



required. It . . . deprive[d] Guardian of the contract that
its initial proposal earned. The [Claims Court] had ample
power to correct that error.”).
    Guardian’s contention relies on two incorrect assump-
tions. First, Guardian’s argument assumes the solicita-
tion cabins the agency’s authority to re[-]evaluate
proposals and to correct prior evaluation errors. It cannot
however, point to any language in the solicitation that
does so. Contrary to Guardian’s contention, agencies are
“allowed the discretion to review their own conclusions if
they conclude a mistake has been made, or if further
inquiry appears appropriate, provided the re-evaluation
conforms with the solicitation, including any modifica-
tions to the solicitation and the evaluation process is
conducted in a manner fair to all offerors.” Glenn Def.
Marine (Asia), PTE Ltd. v. United States, 105 Fed. Cl.
541, 569 (2012); see also ManTech Telecomm. & Info. Sys.
Corp. v .United States, 49 Fed. Cl. 57, 71 (2002) (“[I]n a
negotiated procurement, [if] an offeror’s proposal does not
comply with the solicitation’s requirements, an agency is
not required to eliminate the awardee from the competi-
tion, but may permit it to correct its proposal” (internal
quotation marks and citation omitted)).
     Second, Guardian’s argument relies on the assump-
tion that its First East Coast Final Proposal Revision was
technically acceptable. See Guardian Br. 20. Part I of the
solicitation is titled “Request for Proposal Documents.”
Under subsection (g) of Part I, offerors must submit a
“[f]lood plain report from the Federal Emergency Man-
agement Agency, the United States Army Corps of Engi-
neers[,] or [a] disinterested third party professional
engineer/surveyor.” J.A. 400. Guardian sought to satisfy
this requirement via submission of a form completed by
CoreLogic Flood Services (“CoreLogic”), which, according
to Guardian, is “the largest provider of Flood Zone Deter-
minations to the mortgage industry.” Guardian Br. 8 n.1
(quotation marks and citation omitted).
GUARDIAN MOVING & STORAGE CO.    v. US                     11



    The agency determined that “Guardian’s proposal was
unacceptable because its flood plain report did not meet
the solicitation’s requirements,” a determination the
Claims Court upheld as “rational.” Guardian, 122 Fed.
Cl. at 131. Specifically, the Claims Court determined
“Guardian submitted a form . . . not prepared by one of the
three entities specified in the solicitation.” Id. at 132
(emphasis added).
    Guardian contests the Claims Court’s determination,
and argues that “CoreLogic . . . constitutes a disinterested
third party professional engineer/surveyor” and, that the
form completed by CoreLogic satisfied the flood plain
report requirement of the solicitation. Guardian Br. 21
(internal quotation marks omitted). Whether CoreLogic
is a disinterested third party professional engi-
neer/surveyor raises a question of fact reviewed for clear
error. See Bannum, 404 F.3d at 1354.
    The Claims Court did not clearly err in finding that
Guardian’s flood plain report did not satisfy the relevant
provision of the solicitation––in fact, it is compelled by the
factual record. CoreLogic is “recognized on [the Federal
Emergency Management Agency’s] website as a Flood
Zone Determination Company.” See Guardian, 122 Fed.
Cl. at 131 (emphasis added) (internal quotation marks
and citation omitted). However, only “individuals” can be
professional engineers/surveyors, and each state possess-
es a licensing board that establishes laws regarding how
individuals can obtain engineering and surveying licen-
sure. See Value of licensure, Nat’l Council of Exam’rs for
Eng’g and Surveying, http://ncees.org/licensure/ (last
visited Aug. 11, 2016) (asserting that “[p]rofessional
licensure protects the public by enforcing standards that
restrict practice to qualified individuals” (emphasis
added)). ‘“[P]rofessional Engineer’ connotes and identifies
a person with a high degree of learning, experience[,] and
competence in mathematics, physics[,] and chemistry.”
State ex rel. Wis. Registration Bd. of Architects & Prof’l
12                    GUARDIAN MOVING & STORAGE CO.   v. US



Eng’rs v. T.V. Eng’rs of Kenosha, 141 N.W.2d 235, 239
(Wis. 1966); see also Anglin Eng’g Co. v. J.E. Barry Co.,
912 S.W.2d 633, 637 (Mo. Ct. App. 1995); N.J. Stat. Ann. §
45:8–27 (West 1990) (“In order to safeguard life, health
and property, and promote the public welfare, any person
practicing or offering to practice professional engineering
or professional land surveying in this State shall hereaf-
ter be required to submit evidence that he is qualified so
to practice and shall be licensed as hereinafter provided.”
(emphasis added)). Moreover, although Guardian asserts
that this was not a “material element” of the solicitation,
see         Oral          Arg.         at        8:08–8:10,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
15-5132.mp3, Guardian acceded to its materiality when it
subsequently submitted flood plain reports “signed by a
disinterested third party professional land surveyor, Mr.
Dennis Taflambas, [of] DKT Associates,” J.A. 1200.
     Guardian does not cite to contrary evidence to support
its assertion that the flood plain reports were signed by a
disinterested third party professional engineer/surveyor
employed by CoreLogic. See J.A. 444–47 (showing that
Guardian’s initial flood plain report was signed by Core-
Logic in its capacity as a company, as opposed to an
individual professional engineer/surveyor).
II. The USTC’s Corrective Action Moots Guardian’s First
                 Post-Award Protest
    The Claims Court’s conclusion that the agency’s deci-
sion to institute corrective action moots Guardian’s First
Post-Award Protest is a legal one that we review de novo.
See Glendale Fed. Bank, FSB v. United States, 239 F.3d
1374, 1379 (Fed. Cir. 2001).
    By virtue of our decision regarding Guardian’s Pre-
Award Protest, it necessarily follows that the Claims
Court correctly determined that the corrective action
moots Guardian’s First Post-Award Protest. Article III of
the Constitution proscribes the power of federal courts to
GUARDIAN MOVING & STORAGE CO.    v. US                     13



“Cases” and “Controversies.” U.S. Const. art. I, § 2, cl. 1.
“To invoke the jurisdiction of a federal court, a litigant
must have suffered, or be threatened with, an actual
injury traceable to the defendant and likely to be re-
dressed by a favorable judicial decision.” Lewis v. Cont’l
Bank Corp., 494 U.S. 472, 477 (1990) (citation omitted).
The “case-or-controversy” requirement must be present
“through all stages of federal judicial proceedings.” Id.
Absent this requirement, as a general matter, a case
becomes moot “[w]hen, during the course of litigation, it
develops that the relief sought has been granted or that
the questions originally in controversy between the par-
ties are no longer at issue.” Chapman Law Firm Co. v.
Greenleaf Constr. Co., 490 F.3d 934, 939 (Fed. Cir. 2007).
    Because Guardian has not shown that it should have
been awarded the initial solicitation, the only other possi-
ble relief it could be entitled to is for “‘the [agency] to
conduct a fair reevaluation of the existing proposals, and
award a new contract, or contracts, under the terms and
conditions of the [s]olicitation.’” Guardian, 122 Fed. Cl. at
128 (quoting Guardian’s Compl. at 27). In response to its
First Post-Award Protest, the agency, by virtue of its
decision to institute corrective action, provided this relief.
In instituting the corrective action, the agency provided
both offerors the opportunity to submit final proposal
revisions, see J.A. 947, reevaluated the revised proposals,
and issued a new award, see J.A. 937. “[I]f an event
occurs while a case is pending . . . that makes it impossi-
ble for the court to grant any effectual relief whatev-
er . . . , the [case] must be dismissed.”        Church of
Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)
(internal quotation marks and citation omitted). Here,
the corrective action extinguished the existing controver-
sy––i.e., whether MVS’s proposal was technically ac-
ceptable at the time of Guardian’s First Post-Award
Protest. Accordingly, we affirm the Claims Court’s de-
14                   GUARDIAN MOVING & STORAGE CO.   v. US



termination that the corrective action moots Guardian’s
First Post-Award Protest.
                     CONCLUSION
    For the foregoing reasons, we affirm the final judg-
ment of the United States Court of Federal Claims, deny-
ing Guardian’s motion for judgment on the administrative
record filed in support of its Pre-Award Protest, and
dismissing as moot Guardian’s First Post-Award Protest.
                     AFFIRMED